UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
STEPHEN LEONARD GUARDINO JR.,

Plaintiff,
v. CASE NO. 3:18-cv-1419-J-20PDB

ROBERT FLORENCE FRUHAN &
PALM COAST URGENT CARE,

Defendants.
/

0 R D E R

THIS CAUSE is before this Court following a Report and Recommendation (Dkt. 5) that
recommends this case be dismissed without prejudice for lack of subject matter jurisdiction. No
objections were filed to the Report and Recommendation. After an independent review of the
record and upon consideration of the Report and Recommendation, this Court adopts the same in
all respects.

Accordingly, it is ORDERED:

1. The Magistrate Judge’s Report and Recommendation (Dkt. 5) is ADOPTED;

2. This case is DISMISSED without prejudice for lack of subject-matter jurisdiction; and

3. The Clerk is DIRE_CTED to terminate the pending motions and close this case.

DONE AND ENTERED at Jacksonville, Florida, this 3¥2 day of January, 2019.

HA//,7 ////,

GER
DY STA S DISTRICT JUDGE

Copies to:
Hon. Patricia D. Barksdale
Stephen Leonard_ Guardino, Jr., pro se
' 97 Wynnfield Drive
Palm Coast, FL 32164

